AMENDMENT TO THE ADVISORS SERIES TRUST FUND ACCOUNTING SERVICING AGREEMENT THIS AMENDMENT dated as of the 17th day of September, 2010, to the Fund Accounting Servicing Agreement, dated as of June 8, 2006, as amended (the “Agreement”, is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company (“USBFS”). RECITALS WHEREAS, the parties have entered into a Fund Accounting Servicing Agreement; and WHEREAS, the parties desire to amend the series of the Trust to add funds; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree to amend the exhibits and add the following series of Advisors Series Trust: Exhibit W, Coldstream Dividend Growth Fund, is hereby added and attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ Michael R. McVoy Printed Name: Douglas G. Hess Printed Name: Michael R. McVoy Title: President Title: Executive Vice President 1 Exhibit W to the Advisors Series Trust Fund Accounting Agreement Name of Series Date Added Coldstream Dividend Growth Fund on or after September 17, 2010 Multiple Series Trust FUND ACCOUNTING, FUND ADMINISTRATION & PORTFOLIO COMPLIANCE, AND CHIEF COMPLIANCE OFFICER (CCO) SERVICES FEE SCHEDULE at Sept, 2010 Annual Fee Based Upon Average Net Assets Per Fund* [] basis points on the first $[] million [] basis points on the next $[] million [] basis points on the balance Minimum annual fee:$[] per fund §Additional fee of $[] for each additional class §Additional fee of $[] per manager/sub-advisor per fund Services Included in Annual Fee Per Fund §Daily performance reporting §Advisor Information Source Web portal §USBFS Legal Administration (e.g., registration statement update) CCO Annual Fees (Per Advisor Relationship/Fund)* §$[] /fund (subject to change based on Board review and approval) §$[] / sub-advisor per fund Out-Of-Pocket Expenses Including but not limited to pricing services, corporate action services, fair value pricing services, factor services, customized reporting, third-party data provider costs, postage, stationery, programming, special reports, proxies, insurance, EDGAR filing, retention of records, federal and state regulatory filing fees, expenses from Board of directors meetings, third party auditing and legal expenses, wash sales reporting (GainsKeeper), conversion expenses (if necessary), and CCO team travel related costs to perform due diligence reviews at advisor or sub-advisor facilities. Additional Services Available but not included above are the following services – Daily compliance testing (Charles River), Section 15(c) reporting, equity attribution, electronic Board materials, and additional services mutually agreed upon. *Subject to annual CPI increase, Milwaukee MSA. Fees are billed monthly. Advisor’s Signature below acknowledges approval of the fee schedule on this Exhibit W. Coldstream Capital Management, Inc. By: /s/ Elaine Heller Printed Name: Elaine Heller Title: Managing DirectorDate: 9/22/2010 2 Exhibit W (continued) to the Advisors Series Trust Fund Accounting Agreement FUND ACCOUNTING SERVICES SUPPLEMENTAL SERVICES FEE SCHEDULE at September, 2010 Pricing Services §$[] Domestic and Canadian Equities/Options §$[] Corp/Gov/Agency Bonds/International Equities/Futures/Currency Rates §$[] CMOs/Municipal Bonds/Money Market Instruments/International Bonds §$[] - Bank Loans §$[] - Credit Default Swaps/Swaptions §$[] - Basic Interest Rate Swaps §$[] /Fund per Month - Mutual Fund Pricing §$[] /Foreign Equity Security per Month for Corporate Action Service §$[] /Domestic Equity Security per Month for Corporate Action Service §$[] /Month Manual Security Pricing (>10/day) Factor Services (BondBuyer) §$[] /CMO/Month §$[] /Mortgage Backed/Month §$[] /Month Minimum/Fund Group Fair Value Services (Interactive Data) §$[] on the First [] Securities/Day §$[] on the Balance of Securities/Day NOTE: Prices above are based on using IDC as the primary pricing service and are subject to change.Use of alternative sources may result in additional fees. Advisor’s Signature below acknowledges approval of the fee schedule on this Exhibit W. Coldstream Capital Management, Inc. By: /s/ Elaine Heller Printed Name: Elaine Heller Title: Managing DirectorDate: 9/22/2010 3
